Name: Council Regulation (EC) No 1836/95 of 24 July 1995 completing the Annex to Regulation (EEC) No 1461/93 concerning access to public contracts for tenderers from the United States of America
 Type: Regulation
 Subject Matter: trade policy;  European construction;  international trade;  America
 Date Published: nan

 Avis juridique important|31995R1836Council Regulation (EC) No 1836/95 of 24 July 1995 completing the Annex to Regulation (EEC) No 1461/93 concerning access to public contracts for tenderers from the United States of America Official Journal L 183 , 02/08/1995 P. 0004 - 0012COUNCIL REGULATION (EC) No 1836/95 of 24 July 1995 completing the Annex to Regulation (EEC) No 1461/93 concerning access to public contracts for tenderers from the United States of AmericaTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 169 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1461/93 (1), restricts access for United States tenderers in respect of certain contracts awarded by certain public authorities in response to certain measures taken by the United States in respect of Community tenderers; Whereas, following the Act of Accession of Austria, Finland and Sweden, it is necessary to adapt the list of purchasing entities listed in Annex I to the said Regulation by adding to it those entities of the new Member States; Whereas this adaptation is not provided for in the Act of Accession nor in its Annexes; whereas it is therefore of the kind that is provided for in Article 169 of the Act of Accession and must follow the procedure laid down in paragraph 2 of that Article, HAS ADOPTED THIS REGULATION: Article 1 The public authorities listed in the Annex to this Regulation shall be added to Annex 1 to Regulation (EEC) No 1461/93. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1995. For the Council The President P. SOLBES MIRA ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA AUSTRIA 1. Federal Chancellery - Procurement Office 2. Federal Ministry for Foreign Affairs 3. Federal Ministry of Health, Sports and Consumer Protection 4. Federal Ministry of Finance (a) Procurement Office (b) Division VI/5 (AADP procurement of the Federal Ministry of Finance and of the Federal Office of Accounts) (c) Division III/1 (procurement of technical appliances, equipment and goods for the customs guard) 5. Federal Ministry for Environment, Youth and Family Procurement Office 6. Federal Ministry for Economic Affairs 7. Federal Ministry of the Interior (a) Division I/5 (Procurement Office) (b) EDP-Centre (procurement of electronic data processing machines (hardware)) (c) Division II/3 (procurement of technical appliances and equipment for the Federal police) (d) Division I/6 (procurement of goods (other than those procured by Division II/3) for the Federal Police) (e) Division II/21 8. Federal Ministry for Justice, Procurement Office 9. Federal Ministry of Defence (1) (non-warlike materials contained in Annex I, Part II, Austria, of the GATT Agreement on Government Procurement) 10. Federal Ministry of Agriculture and Forestry 11. Federal Ministry of Labour and Social Affairs, Procurement Office 12. Federal Ministry of Education and Fine Arts 13. Federal Ministry for Public Economy and Transport 14. Federal Ministry of Science and Research 15. Austrian Central Statistical Office 16. Austrian State Printing Office 17. Federal Office of Metrology and Surveying 18. Federal Institute for Testing and Research, Arsenal (BVFA) 19. Federal Workshops for Artificial Limbs 20. Austro Control OEsterreichische Gesellschaft fuer Zivilluftfahrt mit beschraenkter Haftung (Austro Control GmbH) 21. Federal Institute for Testing of Motor Vehicles 22. Headquarters of the Postal and Telegraph Administration (postal business only) (B) All other central public authorities including their regional and local sub-divisions provided that they do not have an industrial or commercial character. FINLAND The following contracting authorities of State: >TABLE> SWEDEN >TABLE>